EXHIBIT 10.2

CLIFFS NATURAL RESOURCES INC.
2014 NONEMPLOYEE DIRECTORS’ COMPENSATION PLAN
1.Purposes. The purpose of this 2014 Nonemployee Directors’ Compensation Plan is
to allow for the payment to the non-employee Directors of the Company of a
portion of the compensation earned by them for services as Directors in Shares
or other Share-based awards in order to further align the interests of such
Directors with the shareholders of the Company and thereby promote the long-term
success and growth of the Company. In addition, this Plan is intended to provide
Directors with opportunities to defer receipt of any or all of such
compensation.
2.Definitions. As used in this Plan:
(a)“Accounting Date” means, as applicable, December 31 of each year and the last
day of each calendar quarter.
(b)“Accounting Period” means the quarterly period beginning on the date
immediately following an Accounting Date and ending the next subsequent
Accounting Date.
(c)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Board in its discretion.
(d)“Beneficiary” means the person or persons (natural or otherwise) designated
pursuant to Section 9(d) of this Plan.
(e)“Board” means the Board of Directors of the Company.
(f)“Change in Control” has the meaning set forth in Section 13 of this Plan.
(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(h)“Committee” means the Governance and Nominating Committee of the Board (or
its successor), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 11 of this Plan consisting solely of no
fewer than two Non-Employee Directors.
(i)“Company” means Cliffs Natural Resources Inc., an Ohio corporation, and its
successors.
(j)“Date of Grant” means the date specified by the Committee on which an award
granted under this Plan will become effective (which date will not be earlier
than the date on which the Committee takes action with respect thereto).
(k)“Deferral Commitment” means an agreement made by a Participant to have all or
a portion of his or her awards granted under this Plan that are denominated or
payable solely in Shares deferred under the Plan for a specified period and
shall include any Payment Election made by a Participant with respect to such
awards deferred.
(l)“Deferred Shares” means the awards granted under this Plan that are
denominated or payable solely in Shares that are credited to a Participant’s
Deferred Share Account pursuant to Sections 7 and 8 and payable to a Participant
pursuant to Section 9.
(m)“Deferred Share Account” means the account maintained on the books of the
Company for each Participant pursuant to Section 8.
(n)“Director” means a duly elected or chosen member of the Board.
(o)“Effective Date” means December 1, 2014 if, prior to such date, this Plan has
been approved by the shareholders of the Company.
(p)“Eligible Director” means a Director who is not an employee of the Company or
any of its subsidiaries.



--------------------------------------------------------------------------------



(q)“Election Filing Date” means, with respect to awards granted under this Plan
during a Plan Year, December 31 of the calendar year next preceding the first
day of such Plan Year.
(r)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the award(s) granted under this Plan. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.
(s)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(t)“Fair Market Value” means, as of any particular date, the closing price of a
Share as reported for that date on the New York Stock Exchange or, if the Shares
are not then listed on the New York Stock Exchange, on any other national
securities exchange on which the Shares are listed, or if there are no sales on
such date, on the next preceding trading day during which a sale occurred. If
there is no regular public trading market for the Shares, then the Fair Market
Value of a Share will be the fair market value as determined in good faith by
the Committee. The Committee is authorized to adopt another fair market value
pricing method provided such method is stated in the Evidence of Award and is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code.
(u)“Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 promulgated under the Exchange Act.
(v)“Other Award” means an award granted pursuant to Section 6 of this Plan.
(w)“Participant” means an Eligible Director who is selected by the Committee to
receive benefits under this Plan.
(x)“Payment Election” has the meaning set forth in Section 7(c) of this Plan.
(y)“Plan” means this 2014 Nonemployee Directors’ Compensation Plan.
(z)“Plan Year” means the 12-month period beginning January 1 and ending December
31.
(aa)“Predecessor Plan” means the Company’s Nonemployee Directors’ Compensation
Plan, as amended and restated.
(ab)“Restricted Shares” means Shares granted or sold pursuant to Section 4 of
this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers has expired.
(ac)“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 5 of this Plan.
(ad)“Restricted Stock Units” means an award made pursuant to Section 5 of this
Plan of the right to receive Shares, cash or a combination of Shares and cash at
the end of a specified period.
(ae)“Settlement Date” means the date which is the earliest to occur of the
following: (i) the date of a Participant’s Termination of Service, (ii) the date
of a Participant’s death, and (iii) the date of the occurrence of a Change in
Control of the Company that constitutes a “change in the ownership or effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A(a)(2)(A)(v) of the Code and
Treasury Regulation Section 1.409A-3(i)(5), or any successor provision.
(af) “Shares” means the common shares of the Company, par value $0.125 per
share, or any security into which such Shares may be changed by reason of any
transaction or event of the type referred to in Section 12 of this Plan.
(ag)“Specified Employee” means a specified employee with respect to the Company
(or a controlled group member of the Company) determined pursuant to procedures
adopted by the Company in compliance with Section 409A of the Code.

2

--------------------------------------------------------------------------------



(ah)“Termination of Service” means a termination of service with the Company
that constitutes a separation from service within the meaning of Treasury
Regulation Section 1.409A-1(h).
(ai)“Trust” has the meaning set forth in Section 10(b) of this Plan.
(aj)“Vested Deferred Shares” has the meaning set forth in Section 9(a) of this
Plan.
3.Shares Available Under the Plan.
(a)Maximum Shares Available Under Plan.
(i)
Subject to adjustment as provided in Section 12 of this Plan, the number of
Shares that may be issued or transferred (A) as Restricted Shares and released
from substantial risks of forfeiture thereof, (B) in payment of Restricted Stock
Units, (C) as Other Awards, (D) in settlement of Deferred Shares, or (E) in
payment of dividend equivalents paid with respect to awards made under this Plan
will not exceed in the aggregate 300,000 Shares (less one Share for every Share
that is issued or transferred on or after January 1, 2014 under the Predecessor
Plan, provided that no awards may be granted under the Predecessor Plan after
the Effective Date). Such Shares may be Shares of original issuance or treasury
Shares or a combination of the foregoing.

(ii)
Shares covered by an award granted under this Plan will not be counted as used
unless and until the Shares are actually issued and delivered to a Participant,
but the total number of Shares available under this Plan as of a given date will
not be reduced by any Shares relating to prior awards granted under this Plan
that have expired or have been forfeited or cancelled. Upon payment in cash of
the benefit provided by any award granted under this Plan, any Shares that were
covered by the applicable portion of such award will again be available for
issue or transfer hereunder. If, under this Plan, a Participant has elected to
give up the right to receive compensation in exchange for Shares based on fair
market value, such Shares will not count against the aggregate plan limit
described above.

(b)Individual Participant Limit. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary, in no event will any Participant be
granted in any calendar year Shares or other Share-based awards under this Plan
having an aggregate value at the Date of Grant(s) in excess of $1,000,000.
4.Restricted Shares. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Shares to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(a)Subject to Sections 7, 8 and 9, each such grant or sale will constitute an
immediate transfer of the ownership of Shares to the Participant in
consideration of the performance of services, entitling such Participant to
voting, dividend and other ownership rights, but subject to the substantial risk
of forfeiture and/or restrictions on transfer hereinafter referred to.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value per Share at the Date of Grant.
(c)Each such grant or sale will provide that the Restricted Shares covered by
such grant or sale that vest upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Committee at the Date of Grant, which
period of time will be no shorter than one year.

3

--------------------------------------------------------------------------------



(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).
(e)Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Shares may provide for the earlier termination of
restrictions on such Restricted Shares, including (i) in the event of the
Termination of Service, death or disability of a Participant or (ii) in the
event of a Change in Control.
(f)Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.
(g)Each grant or sale of Restricted Shares will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee and
subject to Sections 7, 8 and 9, (i) all certificates representing Restricted
Shares will be held in custody by the Company until all restrictions thereon
will have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such shares or (ii) all Restricted Shares will be held at the
Company’s transfer agent in book entry form with appropriate restrictions
relating to the transfer of such Restricted Shares.
5.Restricted Stock Units. The Committee may, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale may utilize any
or all of the authorizations, and will be subject to all of the requirements,
contained in the following provisions:
(a)Each such grant or sale will constitute the agreement by the Company to
deliver Shares, cash or a combination of Shares and cash to the Participant in
the future in consideration of the performance of services, but subject to the
fulfillment of such conditions during the Restriction Period as the Committee
may specify.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Fair Market
Value per Share at the Date of Grant.
(c)Each such grant or sale will be subject to a Restriction Period of not less
than one year.
(d)Notwithstanding anything to the contrary contained in this Plan, any grant or
sale of Restricted Stock Units may provide for the earlier lapse or other
modification of the Restriction Period, including (i) in the event of the
Termination of Service, death or disability of a Participant or (ii) in the
event of a Change in Control.
(e)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
Shares deliverable upon payment of the Restricted Stock Units and will have no
right to vote them, but the Committee may, at the Date of Grant, authorize the
payment of dividend equivalents on such Restricted Stock Units on either a
current or deferred or contingent basis, either in cash or in additional Shares.
(f)Each grant or sale of Restricted Stock Units will specify the time and manner
of payment of the Restricted Stock Units that have been earned. Each grant or
sale will specify that the amount payable with respect thereto will be paid by
the Company in Shares or cash, or a combination thereof.
(g)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.

4

--------------------------------------------------------------------------------



6.Other Awards.
(a)Subject to applicable law and the limit set forth in Section 3(b) of this
Plan, the Committee may grant to any Participant Shares or such other awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of such Shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Shares, purchase rights for Shares, awards with value and payment contingent
upon any other factors designated by the Committee, and awards valued by
reference to the book value of the Shares or the value of securities of the
Company. The Committee will determine the terms and conditions of such awards.
Shares delivered pursuant to an award in the nature of a purchase right granted
under this Section 6 will be purchased for such consideration, paid for at such
time, by such methods, and in such forms, including, without limitation, Shares,
other awards, notes or other property, as the Committee determines.
(b)Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 6.
(c)The Committee may grant Shares or other awards in lieu of obligations of the
Company or any of its subsidiaries to pay cash or deliver other property under
this Plan or under other plans or compensatory arrangements, subject to such
terms as will be determined by the Committee in a manner that complies with
Section 409A of the Code.
(d)Notwithstanding anything to the contrary contained in this Plan, any grant of
an Other Award under this Section 6 may provide for the earning or vesting of,
or earlier elimination of restrictions applicable to, such award, including
(i) in the event of the Termination of Service, death or disability of the
Participant or (ii) in the event of a Change in Control.
7.Deferral of Awards.
(a)Deferral Election. A Participant may elect to defer, until the Settlement
Date, the receipt of all or a portion of his or her awards granted under this
Plan that are denominated or payable solely in Shares awarded during any Plan
Year by filing a Deferral Commitment with the Committee by the applicable
Election Filing Date for that Plan Year. Such Deferral Commitment shall be
effective and irrevocable as of the applicable Election Filing Date for the Plan
Year. A Participant’s Deferral Commitment applicable to a Plan Year shall
continue to be effective for awards granted under this Plan in each Plan Year
thereafter until terminated or modified by filing a new Deferral Commitment with
the Committee, provided that such Deferral Commitment must be filed by the
applicable Election Filing Date for the Plan Year for which it is to be
effective.
(b)Crediting of Deferred Shares. Each award (or portion thereof) granted under
this Plan that a Participant defers pursuant to a Deferral Commitment will be
automatically converted into a number of Deferred Shares equal to the number of
Shares subject to the award (or portion thereof) that the Participant has
elected to defer, and the Deferred Shares shall be credited to the Participant’s
Deferred Share Account as of the date on which the award is granted. To the
extent an award granted under this Plan is subject to a Deferral Commitment, no
Shares shall be issued to the Participant until the time provided in Section 9,
and the Participant will have no voting, dividend, or other ownership rights
until such Shares are issued.
(c)Form of Payment Election. A Participant may elect to receive the Deferred
Shares credited to his or her Deferred Share Account to which he or she is
entitled under the terms of this Plan in a number of substantially equal annual
installments, not to exceed three, at the time specified in Section 9(c) in the
event that the Settlement Date is the Participant's Termination of Service (a
"Payment Election"). Any such Payment Election must be made in the Deferral
Commitment pursuant to which the Deferred Shares were deferred by the applicable
Election Filing Date and in accordance with the other requirements applicable to
Deferral Commitments in Section 7(a). If a Payment Election is not made in the
applicable Deferral Commitment or in the event that the Settlement Date is not
the Participant's Termination of Service, the applicable Deferred Shares
credited to his or her Deferred Share Account to which he or she is entitled

5

--------------------------------------------------------------------------------



under the terms of this Plan will be paid to the Participant (or his or her
Beneficiary in the event of the Participant's death) in a lump sum at the time
specified in Section 9(c).
8.Deferred Share Account.
(a)Determination of Deferred Share Account. On any particular date, a
Participant’s Deferred Share Account shall consist of the aggregate number of
Deferred Shares credited thereto pursuant to Section 7(b), plus any dividend
equivalents credited pursuant to Section 8(b), minus the aggregate amount of (i)
Deferred Shares with respect to which distributions, if any, have been made
pursuant to Section 9 and (ii) forfeitures, if any, of Deferred Shares with
respect to unvested awards granted under this Plan.
(b)Crediting of Dividend Equivalents. Each Deferred Share Account shall be
credited as of the end of each Accounting Period with additional Deferred Shares
equal in value to the amount of cash dividends paid by the Company during such
Accounting Period on that number of Shares equivalent to the number of Deferred
Shares in such Deferred Share Account during such Accounting Period. The
dividend equivalents shall be valued by dividing the dollar value of such
dividend equivalents by the Fair Market Value per Share on the Accounting Date
next following the dividend payment date. Until a Participant or his or her
Beneficiary receives his or her entire Deferred Share Account, the unpaid
balance thereof credited in Deferred Shares shall be credited with dividend
equivalents as provided in this Section 8(b).
(c)Adjustments to Deferred Share Accounts. Each Participant’s Deferred Share
Account shall be immediately debited with the amount of any distributions under
the Plan to or on behalf of the Participant or, in the event of his or her
death, his or her Beneficiary.
(d)Statements of Deferred Share Accounts. As soon as practicable after the end
of each Plan Year, a statement shall be furnished to each Participant or, in the
event of his or her death, to his or her Beneficiary showing the status of his
or her Deferred Share Account as of the end of the Plan Year, any changes in
such Account since the end of the immediately preceding Plan Year, and such
other information as the Committee shall determine.
(e)Vesting of Deferred Share Account. A Participant shall vest in the Deferred
Shares credited to his or her Deferred Share Account, and in any dividend
equivalents credited pursuant to Section 8(b) that are attributable to such
Deferred Shares, in accordance with the vesting schedule and terms and
conditions set forth in the Evidence of Award documenting the grant of the
applicable award deferred under this Plan. Any Deferred Shares that are not
vested on the Settlement Date will be forfeited and the Participant shall cease
to have any rights to such forfeited amount.
9.Distribution of Deferred Benefits.
(a)Settlement Date. A Participant, or in the event of such Participant’s death,
his or her Beneficiary, shall be entitled to receive the Deferred Shares
credited to the Participant’s Deferred Share Account that are vested as of the
Settlement Date, as provided in this Section 9 (“Vested Deferred Shares”).
(b)Amount to be Distributed. The amount to which a Participant, or in the event
of such Participant’s death, his or her Beneficiary is entitled in accordance
with the following provisions of this Section 9 shall be based on the
Participant’s adjusted balances in his or her Deferred Share Account determined
as of the Accounting Date coincident with or next following his or her
Settlement Date that is vested as of the Settlement Date.
(c)Time and Form of Distribution. If a Participant has made a Payment Election
pursuant to Section 7(c), in the event the Participant’s Settlement Date is a
Termination of Service, the Company shall distribute or cause to be distributed
to the Participant, a number of Shares equal to the number of Vested Deferred
Shares in the Participant’s Deferred Share Account in the number of
substantially equal annual installments elected in the Participant’s applicable
Deferral Commitment commencing thirty days after the end of the Accounting
Period in which the Settlement Date occurs and continuing on each anniversary of
such payment date thereafter until all such installments have been paid. If a
Participant has not made a Payment Election or in the event the Participant’s
Settlement Date is not a Termination of Service, the Company shall distribute or
cause to be distributed to the Participant (or his or her Beneficiary in the
event of the Participant’s death) a number of Shares equal to the number of
Vested Deferred Shares in the

6

--------------------------------------------------------------------------------



Participant’s Deferred Share Account in a single distribution thirty days after
the end of the Accounting Period in which the Participant’s Settlement Date
occurs. A Participant's Vested Deferred Shares may, at the discretion of the
Committee, be paid in cash in lieu of Shares at the times otherwise specified by
this Section 9(c) for the payment of Vested Deferred Shares. If the Vested
Deferred Shares are paid in cash in lieu of Shares, the Company shall pay to the
Participant (or his or her Beneficiary in the event of the Participant's death)
a cash amount equal to the Fair Market Value of a Share as of the Accounting
Date immediately preceding the payment date for each Vested Deferred Share that
is scheduled to be distributed on such payment date. This Section 9(c) shall be
subject to the requirements of Section 16(d).
(d)Beneficiary Designation. As used in the Plan the term “Beneficiary” means:
(i) the person last designated as Beneficiary by the Participant in writing on a
form prescribed by the Committee; (ii) if there is no designated Beneficiary or
if the person so designated shall not survive the Participant, such
Participant’s spouse; or (c) if no such designated Beneficiary and no such
spouse is living upon the death of a Participant, or if all such persons die
prior to the distribution of the Participant’s balance in his or her Deferred
Share Account, then the legal representative of the last survivor of the
Participant and such persons, or, if the Committee shall not receive notice of
the appointment of any such legal representative by five days prior to the later
of (x) the end of the calendar year in which the first payment date specified in
Section 9(c) occurs or (y) the 15th day of the third month following the first
payment date under Section 9(c), the heirs-at-law of such survivor shall be the
Beneficiaries to whom the then remaining vested balance of such Deferred Share
Account shall be distributed (in the proportions in which they would inherit his
or her intestate personal property). Any Beneficiary designation may be changed
from time to time by the filing of a new form. No notice given under this
Section 9(d) shall be effective unless and until the Committee actually receives
such notice.
(e)Facility of Payment. Whenever any Participant or his or her Beneficiary
entitled to payment hereunder shall be under a legal disability or, in the sole
judgment of the Committee, shall otherwise be unable to apply such payment to
his or her own best interests and advantage, the Committee in the exercise of
its discretion may direct all or any portion of such payment to be made in any
one or more of the following ways: (i) directly to him or her; (ii) to his or
her legal guardian or conservator; or (iii) to his or her spouse or to any other
person, to be expended for his or her benefit; and the decision of the Committee
shall in each case be final and binding upon all persons in interest.
10.Financing of Benefits.
(a)Financing of Benefits. The Shares and benefits payable in cash under the Plan
to a Participant or, in the event of his or her death, to his or her Beneficiary
shall be paid by the Company from its general assets. The right to receive
payment of the Shares and benefits payable in cash represents an unfunded,
unsecured obligation of the Company. No person entitled to payment under the
Plan shall have any claim, right, security interest or other interest in any
fund, trust, account, insurance contract, or asset of the Company which may be
responsible for such payment.
(b)Security for Benefits. Notwithstanding the provisions of Section 10(a),
nothing in this Plan shall preclude the Company from setting aside Shares or
funds in trust (“Trust”) pursuant to one or more trust agreements between a
trustee and the Company. However, no Participant or Beneficiary shall have any
secured interest or claim in any assets or property of the Company or the Trust
and all Shares or funds contained in the Trust shall remain subject to the
claims of the Company’s general creditors. Notwithstanding the foregoing, in no
event shall any amount of Shares be transferred to a Trust if, pursuant to
Section 409A(b)(3)(A) of the Code, such amount would, for purposes of Section 83
of the Code, be treated as property transferred in connection with the
performance of services.
11.Administration of this Plan.
(a)This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.

7

--------------------------------------------------------------------------------



(b)The interpretation and construction by the Committee of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
awards under this Plan and any determination by the Committee pursuant to any
provision of this Plan or of any such agreement, notification or document will
be final and conclusive. No member of the Committee shall be liable for any such
action or determination made in good faith. In addition, the Committee is
authorized to take any action it determines in its sole discretion to be
appropriate subject only to the express limitations contained in this Plan, and
no authorization in any Plan section or other provision of this Plan is intended
or may be deemed to constitute a limitation on the authority of the Committee.
(c)To the extent permitted by Ohio law, the Committee may delegate to one or
more of its members or to one or more officers of the Company, or to one or more
agents or advisors, such administrative duties or powers as it may deem
advisable, and the Committee, the subcommittee, or any person to whom duties or
powers have been delegated as aforesaid, may employ one or more persons to
render advice with respect to any responsibility the Committee, the subcommittee
or such person may have under the Plan.
12.Adjustments. The Committee shall make or provide for such adjustments in the
number of Shares covered by outstanding Restricted Shares and Restricted Stock
Units granted hereunder and, if applicable, in the number of Shares covered by
Other Awards, the number of Deferred Shares, and in the kind of Shares covered
thereby, as the Committee, in its sole discretion, exercised in good faith, may
determine is equitably required to prevent dilution or enlargement of the rights
of Participants that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Such adjustment shall be conclusive and binding for all
purposes with respect to the Plan. Moreover, in the event of any such
transaction or event or in the event of a Change in Control, the Committee, in
its discretion, may provide in substitution for any or all outstanding awards
granted under this Plan such alternative consideration (including cash), if any,
as it, in good faith, may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all such awards so replaced in
a manner that complies with Section 409A of the Code. The Committee shall also
make or provide for such adjustments in the number of shares specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, may determine is appropriate to reflect any transaction or event
described in this Section 12.
13.Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence after
the Effective Date of any of the following events:
(a)any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 13(a), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate or (D) any acquisition pursuant to a
transaction that complies with Sections 13(c)(i), 13(c)(ii) and 13(c)(iii),
below.
(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of

8

--------------------------------------------------------------------------------



an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;
(c)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(d)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
14.Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards granted under this Plan to Participants who are foreign
nationals or who provide services to the Company under an agreement with a
foreign nation or agency, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan as then
in effect unless this Plan could have been amended to eliminate such
inconsistency without further shareholder approval.
15.Transferability.
(a)Except as otherwise determined by the Committee, no Restricted Share,
Restricted Stock Unit, Other Award, dividend equivalents paid with respect to
awards made under this Plan, or Deferred Share will be transferable by the
Participant except pursuant to a domestic relations order that contains any
information required by the Company to effectuate the transfer (to the extent
permitted by Section 409A of the Code) or by will or the laws of descent and
distribution, and in no event will any such award granted under the Plan be
transferred for value.
(b)The Committee may specify at the Date of Grant that part or all of the Shares
that are (i) to be issued or transferred by the Company upon the termination of
the Restriction Period applicable to Restricted Stock Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 4 of this Plan, will be subject to further restrictions
on transfer.

9

--------------------------------------------------------------------------------



16.Taxes, Compliance with Section 409A of the Code.
(a)Any applicable taxes shall be withheld from any distribution or payment
hereunder to the extent that the Company believes is required by law.
(b)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
(c)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its subsidiaries.
(d)If, at the time of a Participant’s Termination of Service, (i) the
Participant will be a Specified Employee and (ii) the Company makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A of the Code in order to avoid taxes or penalties under Section 409A
of the Code, then the Company will not pay such amount on the otherwise
scheduled payment date but will instead pay it, without interest, on the tenth
business day of the seventh month after such Termination of Service.
(e)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.
17.Amendments.
(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to participants under this Plan, (ii)
would materially increase the number of securities which may be issued under
this Plan, (iii) would materially modify the requirements for participation in
this Plan, or (iv) must otherwise be approved by the shareholders of the Company
in order to comply with applicable law or the rules of the New York Stock
Exchange or, if the Shares are not traded on the New York Stock Exchange, the
principal national securities exchange upon which the Shares are traded or
quoted, then, such amendment will be subject to shareholder approval and will
not be effective unless and until such approval has been obtained.
(b)If permitted by Section 409A of the Code, but subject to the paragraph that
follows, including in the case of termination of service as a Director by reason
of death, disability or a Termination of Service, or in the event of a Change in
Control, to the extent a Participant holds any Restricted Shares as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Other Awards subject to any vesting schedule or
transfer restriction, or who holds Shares subject to any transfer restriction
imposed pursuant to Section 15(b) of this Plan, the Committee may, in its sole
discretion, accelerate the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse or the time

10

--------------------------------------------------------------------------------



when such Restriction Period will end or the time when such other award will be
deemed to have been fully earned or the time when such transfer restriction will
terminate, or may waive any other limitation or requirement under any such
award.
(c)Subject to Section 17(b) hereof, the Committee may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively.
Subject to Section 12 above, no such amendment will impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.
18.Governing Law. This Plan and all grants and awards granted under this Plan
and actions taken hereunder will be governed by and construed in accordance with
the internal substantive laws of the State of Ohio.
19.Effective Date. This Plan will be effective as of the Effective Date. No
grants will be made on or after the Effective Date under the Predecessor Plan,
except that outstanding awards granted under the Predecessor Plan will continue
unaffected following the Effective Date. All elections to defer future
compensation or other payments or awards shall cease and no further deferrals
will be permitted under the Predecessor Plan starting on the first day of the
calendar year coincident with or next following the Effective Date. No grant
will be made under this Plan after May 13, 2024, but all grants made on or prior
to such date will continue in effect thereafter subject to the terms thereof and
of this Plan.
20.Miscellaneous Provisions.
(a)The Company will not be required to issue any fractional Shares pursuant to
this Plan. The Committee may provide for the elimination of fractions or for the
settlement of fractions in cash.
(b)No Participant will have any rights as a shareholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.
(c)The Committee may condition the grant of any award under this Plan or
combination of awards authorized under this Plan on the surrender or deferral by
the Participant of his or her right to receive compensation otherwise payable by
the Company or any of its subsidiaries to the Participant.  
(d)If any provision of this Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify this Plan or any award granted under
this Plan under any law deemed applicable by the Committee, such provision will
be construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it will be stricken and the remainder of
this Plan will remain in full force and effect.



11